   Case 4:16-cv-01670 Document 290-3 Filed on 04/17/20 in TXSD Page 1 of 6




ATTACHMENT B-1 – PLAINTIFFS’ WITNESS LIST

      Plaintiffs provides the following list of potential witnesses. Plaintiffs

reserve the right to remove any witness from this list or not call any witness

on this list. In addition to those individuals listed below, Plaintiffs reserve

the right to call any witness on Defendants’ Witness List(s) and any witness

who may be necessary for purposes of impeachment or rebuttal.

Name/Address             Nature of their Testimony

David Kent               Mr. Kent will testify about his role in the
c/o James G.             development and sale of Rigzone to DHI. He will
Munisteri                explain what he stole and how he stole it. He will
Foley & Lardner LLP      also explain how he used the stolen material and
1000 Louisiana Street    what members were worth to his company. He
Suite 2000               will also describe what steps Rigzone took to
Houston, TX 77002        protect the information he stole and the steps DHI
                         took to improve on the protection after he sold
                         Rigzone to DHI.
  Case 4:16-cv-01670 Document 290-3 Filed on 04/17/20 in TXSD Page 2 of 6




Name/Address           Nature of their Testimony

Estefan Dufrin         Mr. Dufrin will testify about the work he did for
6119 Morningcrest      both Rigzone and then Oilpro. Specifically, he
Court                  will testify about his knowledge of what David
Spring, TX             Kent stole and how he stole it. He will explain
                       how Oilpro used fake recruiters to entice people
                       to join Oilpro. He will also explain how many
                       members they projected would join Oilpro as a
                       result of Mr. Kent’s theft. Mr. Dufrin will explain
                       how David Kent intended to compete with
                       Rigzone including the “Black Ops,” Operation
                       Trojan Horse. He will also testify about Oilpro’s
                       inappropriate use of Rigzone’s Google Analytics
                       data as well as Rigzone’s Monthly Business
                       Review.
Matthew Kent           Mr. Kent is David Kent’s brother and worked for
10527 Elmdale Dr.      both Rigzone and Oilpro. He will testify
Houston, TX 77070      concerning the circumstances of how he began
                       working for Oilpro in violation of his non-
                       compete agreement with Rigzone. He will also
                       discuss how Rigzone and Oilpro operated
                       including the limitations to the number of
                       resumes a customer could download. He will
                       explain what value resumes had in Rigzone’s and
                       Oilpro’s businesses.
Jeremy Antonini        Mr. Antonini will testify about his work at
5739 Summer Star       Rigzone and then at Oilpro. Specifically, he will
Ln.                    explain what steps were taken to protect
Frisco, TX 75036       Rigzone’s resume database. He will also discuss
                       what he did to reactivate members of Oilpro that
                       he determined were not related to Mr. Kent’s
                       misappropriation of the Rigzone resumes.
                       Because Mr. Antonini lives beyond the subpoena
                       range for this Court, Plaintiffs will designate
                       testimony from his deposition taken in this case.
  Case 4:16-cv-01670 Document 290-3 Filed on 04/17/20 in TXSD Page 3 of 6




Name/Address           Nature of their Testimony

Jonathan Fairbanks     Mr. Fairbanks is the Founder and Managing
3391 Sleepy Hollow     Partner of GEC, a private equity fund specializing
Ct.                    in the energy industry and will testify concerning
Houston, TX 77019      his December 2014 investment of $3 million for
                       15% of Oilpro. He will also explain Oilpro’s
                       strategic initiatives during the time of his
                       investment, as well as the circumstances
                       regarding the sale of his investment in December
                       2016.
Michael Durney         Mr. Durney is the former President and CEO of
44 Dorchester Rd.      DHI who will testify concerning the acquisition of
Rockville Centre, NY   Rigzone by DHI, the attempts by David Kent to
11570                  sell Oilpro to DHI and involvement of DHI in the
                       FBI investigation concerning Mr. Kent’s thefts of
                       Rigzone resumes.
Constance Melrose      Ms. Melrose is the former Vice President of
325 57th St Apt 14D    Corporate Development at DHI and will testify
New York, NY 10022     concerning her knowledge regarding the
                       investments by Plaintiffs to obtain the data and
                       information stolen by Mr. Kent.
Chad Norville          Mr. Norville is the current president of Rigzone
Rigzone.com            and was the former Director of Engineering at
14531 FM 529, Suite    Rigzone and will testify concerning: (a) security
225                    measures taken to protect Rigzone’s data,
Houston, TX 77095      information, and systems before and after
                       acquisition by DHI
                       (b) Plaintiffs’ forensic investigation into the hacks
                       by David Kent, and (c) the events and
                       circumstances giving rise to the claims asserted in
                       this lawsuit.
Evelina Aslanyan       Ms. Aslanyan will testify concerning her
Federal Bureau of      involvement in the FBI investigation of David
Investigation          Kent’s efforts to steal several hundred thousand
26 Federal Plaza       resumes from Rigzone. Based on her education,
 Case 4:16-cv-01670 Document 290-3 Filed on 04/17/20 in TXSD Page 4 of 6




Name/Address          Nature of their Testimony

New York, NY 10278    training, and experience, Ms. Aslanyan is
                      expected to testify regarding the means and
                      methods used by David Kent to take data and
                      information from Rigzone’s computer systems
                      and membership database, and the use of that
                      data and information. Ms. Aslanyan is also
                      expected to testify regarding the FBI’s
                      investigation of David Kent’s unlawful access
                      into Rigzone’s computer systems and member
                      database, and his misappropriation of data and
                      member information from Rigzone’s computer
                      systems and member database. Specifically, Ms.
                      Aslanyan is expected to testify that: (a) David
                      Kent began illegally accessing Rigzone’s
                      computer systems and member database in
                      October 2013 and continued his unauthorized
                      access until April 15, 2014, during which time
                      approximately 100,000 HTTP requests from
                      David Kent misappropriated member
                      information from approximately 96,000 resumes;
                      (b) between April 4, 2014 and April 6, 2014, in
                      particular, 13,000 accounts were accessed by
                      David Kent; (c) David Kent then engaged in a
                      second round of illegal access into Rigzone’s
                      computer systems and member database
                      beginning on or around June 17, 2015 and
                      continuing until on or around August 2, 2015,
                      during which time 750,000 HTTP requests from
                      David Kent misappropriated member
                      information from approximately 700,000 resumes;
                      (d) David Kent again attempted to access
                      Rigzone’s computer systems and member
                      database in December 2015; and (e) in total,
                      approximately 796,000 accounts were accessed by
                      David Kent without authorization during the first
  Case 4:16-cv-01670 Document 290-3 Filed on 04/17/20 in TXSD Page 5 of 6




Name/Address             Nature of their Testimony

                         and second rounds of David Kent illegally
                         accessing Rigzone’s computer systems and
                         member database. Of the illegally accessed
                         accounts, over 111,000 joined Oilpro.
Shane Johnson, Ph.D.     Dr. Johnson is a Managing Principal at Shane
Shane Johnson            Johnson Consulting LLC, which provides
Consulting LLC           economic and valuation consulting services
5110 Whistling Straits   including valuation and economic damages
Drive                    analyses. Dr. Johnson holds a Ph.D. in Finance
College Station, TX      from Louisiana State University and currently is
77845                    the Thomas W. Leland Memorial Chair in Finance
                         at the Mays Business School at Texas A&M
                         University. Based on his finance, economics, and
                         damage quantification training and experience,
                         Dr. Johnson will testify concerning his assessment
                         of damages suffered by Plaintiffs as a result of
                         Defendants’ actions in this case.
  Case 4:16-cv-01670 Document 290-3 Filed on 04/17/20 in TXSD Page 6 of 6




Name/Address            Nature of their Testimony

The Honorable Bruce     Mr. Oakley is a Partner in the litigation section of
D. Oakley               Hogan Lovells and is the Managing Partner of
Hogan Lovells           their Houston office. He has been licensed to
700 Louisiana Street,   practice law in Texas since 1989. He is admitted
Suite 4300              in all Texas district courts, the Fifth Circuit Court
Houston, TX 77002       of Appeals, and the Supreme Court of the United
                        States. He previously served as a Texas state court
                        judge presiding over the 234th District Court in
                        Harris County, Texas, as well as a visiting
                        appellate justice. He is ranked by Chambers in the
                        area of General Commercial Litigation, and he is
                        board certified in Civil Trial Law by the Texas
                        Board of Legal Specialization. He handles cases at
                        both the trial and appellate level in Texas state
                        and federal courts. Mr. Oakley will testify
                        concerning the attorneys’ fees, costs, and
                        expenses incurred by Plaintiffs’ in prosecuting
                        their claims against Defendants and will offer
                        opinions concerning the amount, reasonableness,
                        and necessity of those attorneys’ fees, costs, and
                        expenses. Mr. Oakley’s opinions are based on his
                        knowledge, education, training, experience, and
                        expertise; his review of the billing records,
                        selected pleadings, and other case materials.
